—In a proceeding *391pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated January 21, 1997, which denied his application.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the application for leave to serve a late notice of claim, since the petitioner did not present an adequate excuse for his lengthy delay in presenting the claim, the respondent did not acquire actual notice of the claim through other sources, and the delay would substantially prejudice the respondent’s ability to investigate and defend against the claim (see, e.g., Matter of Carty v City of New York, 228 AD2d 592; Matter of Fok v City of New York, 224 AD2d 693; Matter of Rudisel v City of New York, 217 AD2d 702). Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.